Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Status of Claims
This action is in reply to the amendments and remarks filed on March 29, 2021.
Claims 2 and 15 are currently amended.  
Claims 1, 10, and 22 have been canceled.   
Claims 2-9, 11-21, and 23-24 are currently pending and have been examined. 
Applicant’s remarks and arguments are addressed below.  

Information Disclosure Statement
The Information Disclosure Statement filed on March 29, 2021 has been considered.  An initialed copy of the Form 1449 is enclosed herewith.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	Applicant’s argument that the prior art of record does not expressly teach the new limitations in Claims 2 and 15 of locking down the inspection area to prevent the user from accessing the used electronic device and then unlocking the inspection area to permit the user to remove the used electronic device if the user rejects the compensation offer is persuasive.  While Mayer does teach an “acceptance opening” that can be a “lock through which the customer can insert an item of equipment in such a way that it is not damaged when it is inserted” (see Mayer ¶ 21), neither Mayer nor any other prior art available to Examiner teaches this feature 
	Regarding double patenting, Applicant’s narrowing amendments have overcome those rejections as well.  While patent US 10,032,140 refers to locking the inspection area in Claims 13 and 14, that patent fails to expressly disclose the unlocking feature if the compensation value is not accepted by the user.  Thus, the provisional double patenting rejections have been rendered moot in light of the amendments.  Because all rejections have been overcome, the claims are allowable.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAN P MINCARELLI whose telephone number is (571)270-5909.  The examiner can normally be reached on Monday through Friday, 8:00 AM to 4:30 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAN P MINCARELLI/Primary Examiner, Art Unit 3627